Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 21-26, as well as the Species of “silica” nanoparticles in the reply filed on 11 February 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, and 21-25 are rejected under 35 U.S.C. 103 as obvious over De Wolf (2017/0247609).
Regarding independent claim 1, De Wolf discloses A method (abstract “introducing the above foam or viscosified composition into the formation” wherein [0015] “the foams or viscosified compositions of the invention are better at preventing fluid leak-off during (acid) fracturing treatments and allow the pressure to build up to above the fracture pressure of the formation”) comprising: 
introducing a foamed treatment fluid into a wellbore penetrating at least a portion of a subterranean formation at or above a pressure sufficient to create or enhance one or more fractures in the subterranean formation ([0124] “a foam or composition of the present invention is used in a fracturing application” [0006] “when treating a subterranean formation with a fluid at a pressure higher than the fracture pressure of the formation (i.e. fracturing the formation)”), wherein the foamed treatment fluid comprises: 
an aqueous base fluid ([0052] “The foams and viscosified compositions of the invention are aqueous foams and compositions, i.e., they preferably contain water as a solvent for the other ingredients”), 
one or more surfactants ([0032] “a suitable foam is obtained by including a mixture of surfactants as foaming agents”), 
a natural gas ([0030] “The gas in one embodiment is selected from the group of N2, CO, CO2, natural gas, oxygen or mixtures thereof, like air”), and 
a plurality of nanoparticles ([0055] “The foam or viscosified composition of the invention may in addition contain […] nanoparticles”).
Regarding the elected silica nanoparticles, De Wolf further discloses “a suitable foam is obtained by including colloidal solid dispersions. […] The smaller the particles, the better they are. Large particles do not create a colloidal solid dispersion and will not stabilize foam. […] Most preferably, particles are smaller than 0.3 µm. […] Examples of suitable colloidal solid dispersions include, but are not limited to, colloidal silica” ([0041]).  In other words, this discloses silica particles <0.3 µm in size.
However, De Wolf fails specify silica nanoparticles (which are 0.1-100 nm).
silica nanoparticles” (e.g., using colloidal silica between 0.1-100 nm size) in order to provide “The smaller the particles, the better” for stabilizing the foam with the colloidal silica.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Additionally, Applicant may see the reference to Al-Bagoury in the Conclusion below regarding the size of colloidal silica being 5-100 nm, which is nanoparticle size.
Regarding claim 10, De Wolf discloses “Foams and compositions of the present invention also may comprise breakers capable of assisting in the reduction of the viscosity of the foam or viscosified composition at a desired time” ([0118]) such as acids ([0120]) and “Furthermore, it was found that the foams or viscosified compositions of the invention have an excellent balance between the stability of the foam and/or the increased viscosity and an adjustable breakdown thereof to again give the lower viscous solutions, which is a benefit in formation treatment applications, as then the foams or viscosified compositions do not block or plug the less permeable parts of a formation unnecessarily long” ([0013]) = the foams are broken while inside of the fractures.
However, De Wolf does not explicitly describe depositing the nanoparticles in the fractures.
Nevertheless, the Office recognizes that Applicant states “For example, an acidic fluid may be introduced into the subterranean formation to contact the foamed treatment fluid and cause the foam to degrade. In certain embodiments, the degradation of the foam may cause the nanoparticles to fall out of the treatment fluid and/or deposit in the subterranean formation” (Specification, p.6, lines 29-30).  Applicant describes no other means by which the nanoparticles are deposited in the fractures.
Applicant should note that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  See MPEP 2112.  Similarly, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art 
In this case, Applicant’s discovery of a previously unappreciated property of a prior art composition or process, or of a scientific explanation for the prior art’s functioning (e.g., breaking the foam causes the nanoparticles to deposit in the fractures), does not render the old composition or process patentably new to the discoverer, especially insofar as it appears these advantages would flow naturally from the prior art (e.g., breaking the foam stabilized by colloidal silica nanoparticles in the fracture as disclosed by De Wolf).  Accordingly, by breaking the foam stabilized by silica nanoparticles in the fracture, De Wolf either inherently or implicitly discloses depositing at least a portion of the plurality of nanoparticles in one or more fractures or microfractures in the subterranean formation.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include breaking the foam stabilized by colloidal silica nanoparticles in the fracture, thereby causing depositing at least a portion of the plurality of nanoparticles in one or more fractures or microfractures in the subterranean formation, in order to “not block or plug the less permeable parts of a formation unnecessarily long” with the foam.
Regarding independent claim 21, De Wolf discloses A method (abstract “introducing the above foam or viscosified composition into the formation” wherein [0015] “the foams or viscosified compositions of the invention are better at preventing fluid leak-off during (acid) fracturing treatments and allow the pressure to build up to above the fracture pressure of the formation”) comprising: 
introducing a foamed treatment fluid into a wellbore penetrating at least a portion of a subterranean formation at or above a pressure sufficient to create or enhance one or more fractures in the subterranean formation ([0124] “a foam or composition of the present invention is used in a fracturing application” [0006] “when treating a subterranean formation with a fluid at a pressure higher than the fracture pressure of the formation (i.e. fracturing the formation)”), wherein the foamed treatment fluid comprises: 
an aqueous base fluid ([0052] “The foams and viscosified compositions of the invention are aqueous foams and compositions, i.e., they preferably contain water as a solvent for the other ingredients”), 
one or more surfactants ([0032] “a suitable foam is obtained by including a mixture of surfactants as foaming agents”), 
a natural gas ([0030] “The gas in one embodiment is selected from the group of N2, CO, CO2, natural gas, oxygen or mixtures thereof, like air”), and 
a plurality of nanoparticles not specific to silica ([0055] “The foam or viscosified composition of the invention may in addition contain […] nanoparticles”).
Regarding the elected silica nanoparticles, as in claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include “a plurality of nanoparticles comprising silica” (e.g., using colloidal silica between 0.1-100 nm size) in order to provide “The smaller the particles, the better” for stabilizing the foam with the colloidal silica.  
	Regarding depositing nanoparticles in the fractures, as in claim 10, by breaking the foam stabilized by colloidal silica nanoparticles in the fracture, De Wolf either inherently or implicitly discloses depositing at least a portion of the plurality of nanoparticles in one or more fractures or microfractures in the subterranean formation.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include breaking the foam stabilized by colloidal silica nanoparticles in the fracture, thereby causing depositing at least a portion of the plurality of nanoparticles in one or more fractures or microfractures in the subterranean formation, in order to “not block or plug the less permeable parts of a formation unnecessarily long” with the foam.
Regarding claims 2 and 22, De Wolf discloses “a suitable foam is obtained by including colloidal solid dispersions. The person skilled in the art is capable of selecting the proper colloidal solid dispersion by determining the particle size and the contact angle. The smaller the particles, the better they are. 
However, De Wolf fails to specify the amount of colloidal silica nanoparticles in the fluid.
Nevertheless, De Wolf teaches including the colloidal silica as a foam stabilizer, which presumably includes providing it in whatever amounts are required to successfully stabilize the foam.  Accordingly, although silent to the specific concentration range, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include “wherein the plurality of nanoparticles are present in an amount of at least 5 % by weight of the foamed treatment fluid,” in order to provide “The smaller the particles, the better” for stabilizing the foam with the colloidal silica. 
Similarly, the Office recognizes that Applicant states “The plurality of nanoparticles may be present in the foamed treatment fluid in an amount sufficient to stabilize the foam … In certain embodiments, the plurality of nanoparticles may be present in an amount of from about 0.1 wt% to about 50 wt% by weight of the treatment fluid. In some embodiments, the plurality of nanoparticles may be present in amount greater than 1 wt%, 5 wt%, 10 wt%, 15 wt%, 20 wt%, 25 wt%, 30 wt%, 35 wt%, 40 wt%, or 45 wt% by weight of the treatment fluid. In some embodiments, the plurality of nanoparticles may be present in an amount of from about 1 wt % to about 30 wt%, from about 5 wt% to about 20 wt %, from about 10 wt% to about 30 wt%, from about 15 wt% to about 30 wt%, all by weight of the treatment fluid” (p.5, lines 9-26).  Accordingly, the particular concentration appears to lack criticality to the current Invention, provided that the nanoparticles are provided in an amount that stabilizes the foam, as disclosed in De Wolf. 
Regarding claims 3 and 23, De Wolf discloses wherein the plurality of nanoparticles are present in an amount effective to stabilize the foamed treatment fluid
Regarding claims 4 and 24, De Wolf discloses wherein the foamed treatment fluid comprises a mixture of natural gas and one or more other gases ([0030] “The gas in one embodiment is selected from the group of N2, CO, CO2, natural gas, oxygen or mixtures thereof”).
Regarding claims 5 and 25, De Wolf discloses “The foaming agent in one embodiment is used in an amount of between 10 ppm and 200,000 ppm on the basis of the total weight of the foam, preferably between 10 ppm and 100,000 ppm, even more preferably 100 and 50,000 ppm, most preferably between 100 and 10,000 ppm” = 0.1 to 10 gallons per thousand gallons ([0027]).  Accordingly, De Wolf anticipates wherein the one or more surfactants are present in an amount of from about 0.5 to about 12 gallons per thousand gallons of the foamed treatment fluid.
Regarding claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include “a plurality of silica nanoparticles” (e.g., using colloidal silica between 0.1-100 nm size) in order to provide “The smaller the particles, the better” for stabilizing the foam with the colloidal silica (thereby providing “wherein the plurality of nanoparticles comprise at least one material selected from the group consisting of: silica, carbon black, laponite, graphene, aluminum, iron, titanium, a metal oxide, a hydroxide, an alkali earth metal, an alkali earth metal oxide, a transition metal, a transition metal oxide, a post-transition metal, a post-transition metal oxide, and any combination thereof”).
Although not required to render obvious the claim, Applicant is reminded that De Wolf further discloses including nanoparticles per se ([0055]), and it appears this would also broadly include a number of the listed species.
Regarding claim 9, De Wolf discloses allowing the foamed treatment fluid to at least partially degrade ([0118] “Foams and compositions of the present invention also may comprise breakers capable of assisting in the reduction of the viscosity of the foam or viscosified composition at a desired time”; breaking the foam degrades the foam).
Regarding claim 11, De Wolf discloses wherein the foamed treatment fluid is introduced into the wellbore using one or more pumps ([0150] “foams and viscosified compositions are pumped into the formation under pressure”).

Claims 6 and 26 are rejected under 35 U.S.C. 103 as obvious over De Wolf as in claims 1 and 21, and further in view of Barati Ghahfarokhi (20170044425) (cited by Applicant).
Regarding claims 6 and 26, De Wolf discloses forming the foamed treatment fluid by mixing the aqueous base fluid, the one or more surfactants, and the plurality of nanoparticles with the gas in some container (e.g., [0157] “Mix all the components for the recipe in a beaker. Add water […] Make a foam by intense mixing of the mixture with air”).
However, De Wolf is largely concerned with the chemistry of the treatment fluid, and thus does not go into detail about the treatment operation, such as in-line mixers for the wellbore.
Nevertheless, using in-line mixers to form a foamed treatment fluid is rather well-known in the art.  For example, Barati Ghahfarokhi teaches chemicals to “stabilize foam for use in enhanced oil recovery” (abstract) including surfactant-based foams stabilized by nanoparticles ([0009]) wherein “the tubular body 202 and production tubing 206 may maintain separately the liquid and gas phases of the foam for subsequent in-line mixing to generate foam downhole. Thus, tubing segment 226 may include an internal turbulator, such as fins, (not shown) to assure adequate mixing for purposes of in-line injection. It is possible for example to provide the reduction tubing 206 has two separate strings of production tubing each discharging into a single tubing segment 226 for purposes of in-line mixing” ([0044]) as in Fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include an in-line mixer for the foam, in order to realized benefits from maintaining the liquid and gas phases separately and generate the foam downhole (thereby including: “forming the foamed treatment fluid by mixing the aqueous base fluid, the one or more surfactants, and the plurality of nanoparticles with the gas in an in-line mixer”).
Second, the modification is obvious as no more than the use of familiar elements (known chemicals; known in-line mixers) according to known techniques (mixing with an in-line mixer downhole) in a manner that achieves predictable results (forming the foam downhole).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Al-Bagoury (2013/0118383) provides evidence that colloidal silica is a nanoparticle, stating “Colloidal silica is amorphous silica particles with a size in the range 5-100 nm dispersed in water with a solid load in the range from 15 to 50 wt %” ([0041]). 
The reference to Babcock (2017/0275521) also discloses stimulating a formation with a foamed treatment fluid comprising water and natural gas (abstract) used in fracturing ([0020]), including a foam stabilizer such as silica nanoparticles ([0053]). 
The NPL references to Xiao (“Rheology of Supercritical CO2 Foam Stabilized by Nanoparticles”) and Yekeen (“A comprehensive review of experimental studies of nanoparticles-stabilized foam for enhanced oil recovery”) (both cited by Applicant) each describe foams stabilized by silica nanoparticles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674